ON PETITION FOR WRIT OF PROHIBITION
DAUKSCH, Judge.
This is before us on a Petition for Writ of Prohibition to prevent a trial. The allegations involve the speedy trial rule 3.191, Florida Rules of Criminal Procedure.
On October 22, 1982, petitioner delivered to this court his Petition for Writ of Prohibition. The petitioner is required either to pay a filing fee or to prove his indigency in order for this court to consider his petition. He failed to do this and an order explaining the applicable rules and statute was sent to petitioner on the same date.
On November 1,1982, the petitioner complied with the statute and submitted an order showing his indigency.
From the allegations of the petition it appears the question before this court is now moot and was moot at the time the petition was first properly before this court. Therefore, we must deny the petition. Of course, if the matter is not moot then it can be raised again.
WRIT DENIED.
COBB and SHARP, JJ., concur.